*645OPINION
By KLINGER, J.
We will consider these errors in the or? der in which we have enumerated them.
This court does not have before it enough of the argument of counsel to hold that the triai court erred in overruling the request of counsel for the defendant. Unless all' the facts or arguments are before the reviewing court, we can not say whether the argument complained of was provoked by counsel upon the other side in their argument, or for anV reason whether they were proper or improper.
The next error complained of is error in the admission of evidence. We. have carefully read all the' evidence in this case, and in the opinion of this court there was no error on the part of the trial court in the admission or rejection of evidence: And
we would add that no specific item is called to the court’s attention.' excepting the hypothetical questions, and in the opinion of this court there was sufficient ground laid for these questions and answers. At least we do not feel that we would be justified in reversing the action of the trial court on this ground. ' .;
The next question, however, is, in the opinion of this court, based upon merit. Should the court have directed á verdict in the face of all the facts and admissions?
Stated briefly, the evidence discloses that the decedent had been working for some time in the foundry and that he developed heart trouble and then work was assigned to liim that required less exertion and strain; that while engaged in this lighter work, he suddenly died. There is absolutely no evidence of any extraordinary or unusual happening in and about his work preceding his death, and- there is no evidence showing that the deceased was subjected to any greater exertion or strain in his work at any time preceding his death than he was ordinarily subjected to in the performance of his duties in said employment.
The death was not the result of any physical injury as is contemplated by the statute, in the opinion of this court, and no right to recover exists. See, Industrial Commission v Lambert, 126 Oh St 501; Industrial Commission v Franken, 126 Oh St 299; Industrial Commission v Nelson, 127 Oh St 41; and, Industrial Commission v Bartholome, 190 NE 193.
CROW, PJ, and GUERNSEY, J, concur.